                       UNITED STATES DISTRCT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

    UNITED STATES OF AMERICA,                   )
                                                )
                      Plaintiff,                )
                                                )      Case No. 3:14-cr-00161-1
                      v.                        )
                                                )      Judge Marvin E. Aspen
    ZACHARY HENDRIX,                            )
                                                )
                      Defendant.                )

                           MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

        Defendant Zachary Hendrix (“Defendant”) filed a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). 1 (Dkt. No. 95.) He argues that he should be released due to

the coronavirus pandemic and on account of his children. (Dkt. No. 95.) He also filed a

supplemental motion for a correction of jail time under 28 U.S.C. § 2241. 2 (Dkt. Nos. 95, 101.)

Defendant claims that we granted him pretrial jail credit for time spent in state as well as federal

custody. (Supplemental Motion (Dkt. No. 101) at 1.) However, Defendant asserts that the

Bureau of Prisons (“BOP”) has not applied the credit. (Id. at 1–2.) For the reasons stated below,

we deny both motions.




1
  Defendant did not specify this provision in the letter that he submitted to us, but we believe he
is invoking § 3582(c)(1)(A) based on the nature of his claims.
2
 Defendant did not specifically invoke this provision in either his letter or in his lawyer’s
supplemental motion. However, given the nature of his arguments we construe the motion as
brought under 28 U.S.C. § 2241.


     Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 1 of 10 PageID #: 477
                                         BACKGROUND

  I.   Defendant’s History

       Defendant was arrested on September 19, 2014. (Supplemental Motion at 1.) On

September 12, 2016, he pled guilty to possession with intent to distribute crack cocaine and

oxycodone, as well as possession of a firearm in furtherance of a drug trafficking offense.” (Dkt.

No. 84.) We sentenced Defendant to 131 months’ imprisonment, followed by five years of

supervised release. (Dkt. No. 91 at 3–4.) We also stated that Defendant’s sentence should “run

concurrent with any sentence imposed by the Montgomery County General Sessions Court,

Clarksville, Tennessee, in Docket No. 11414081.” (Id. at 3.) We further recommended that

Defendant receive “[c]redit for time served for this offense, as well as the state charge that

parallels this offense.” (Id.) Defendant was committed in federal prison on May 20, 2019.

(Supplemental Motion at Ex. 1, 1.) Defense counsel contends that Defendant’s BOP records

reflect time served since May 2019 but do not fully credit him for time served in state custody.

(Supplemental Motion at 1–2.) BOP records reflect that Defendant’s “Total Prior Credit Time”

is zero. (Id. at Ex. 3, 3.) BOP records also list the “Date Computation Began” as April 1, 2019,

slightly more than one month before Defendant was committed to federal custody. (Id. at 1–2.)

Defendant is currently held in a federal prison in Manchester, Kentucky. (Response (Dkt. No.

98) at Ex. 1.)

 II.   Bureau of Prisons COVID-19 Response

       The COVID-19 pandemic has been extraordinary and called for increased caution and

care. The BOP began planning for its COVID-19 response in January 2020. A BOP COVID-19

Overview, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/overview.jsp#bop_covid-

19_response (last visited Feb. 25, 2021). The guidance provided best screening practices and




                                      2
   Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 2 of 10 PageID #: 478
best prevention practices. Id. The BOP’s plan incorporates guidance and directives from the

World Health Organization among other sources. Id. The BOP has also been working with the

CDC in developing specific solutions to the unique nature of correctional environments. Id.

Furthermore, the BOP is working with the CDC and the federal government to prepare for

vaccine administration once it becomes available. Id. The BOP has claimed to limit operations

to promote social distancing and safe practices. BOP Modified Operations, Fed. Bureau of

Prisons, https://www.bop.gov/coronavirus/covid19_status.jsp (last updated Nov. 25, 2020). At

the time of this writing, FCI Manchester has 9 total confirmed active cases. See COVID-19

Coronavirus, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp (last visited

Feb. 25, 2021). There have been no deaths. Id. This is out of 991 total inmates. FCI

Manchester, Fed. Bureau of Prisons, https://www.bop.gov/locations/institutions/man/ (last

visited on Feb. 25, 2021).

                                     STANDARD OF LAW

  I.   Compassionate Release

        The relevant section of the federal statute allowing for compassionate

release states:

       “[T]he court . . . upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant's facility, whichever is earlier, may
       reduce the term of imprisonment . . . after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that-- (i) extraordinary and
       compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i).

       The Sixth Circuit has held that sentence-modification decisions under § 3582(c)(1)(A)

“embody a three-step inquiry: district courts must find both that extraordinary and compelling




                                      3
   Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 3 of 10 PageID #: 479
reasons warrant [a sentence] reduction and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission before considering all relevant

sentencing factors listed in 18 U.S.C. § 3553(a).” United States v. Jones, 980 F.3d 1098, 1101

(6th Cir. 2020) (internal quotation marks omitted). This three-part test controls here. “[D]istrict

courts may deny compassionate-release motions when any of the three prerequisites listed in

§ 3582(c)(1)(A) is lacking and do not need to address the others.” United States v. Navarro, 986

F.3d 668, 670 (6th Cir. 2021) (quoting United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021)).

 II.   Correction of Jail Time

       Before a prisoner files a motion for jail time credit in federal court, he must exhaust his

administrative remedies within the BOP. Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir.

2013); Lian Mang v. USA, No. 5:20-474-KKC, 2020 WL 8551761, at *1 (E.D. Ky. Dec. 4,

2020). If the prisoner is unsatisfied with the BOP’s resolution of his request, he should file a

petition under § 2241, which is the correct vehicle for challenges to the execution of a sentence.

See United States v. Jalili, 925 F.2d 889, 893 (6th Cir. 1991) (“[A]n attack upon the execution of

a sentence is properly cognizable in a 28 U.S.C. § 2241(a) habeas petition.”); Jones v. United

States, 4:15-cr-20438, 2019 WL 2743713, at *2 (E.D. Mich. June 28, 2019).

       A § 2241 petition must be filed in the judicial district where the petitioner is confined or

where his custodian is located. See Roman v. Ashcroft, 340 F.3d 314, 318−19 (6th Cir. 2003);

Jones, 2019 WL 2743713, at *2.




                                      4
   Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 4 of 10 PageID #: 480
                                               ANALYSIS

    I.      Motion for Compassionate Release

         A. Exhaustion of Administrative Remedies

            There is no dispute that Defendant has exhausted his administrative remedies as to this

claim. Defendant “submitted a request for compassionate release to BOP staff on July 22,

2020,” and the request was denied on August 11, 2020, “on the grounds that Hendrix did not

meet the criteria for compassionate release.” (Response at 1 n.1.) Thus, we can consider

Defendant’s motion for compassionate release under the three-part test articulated in Jones.

         B. Basis for Relief

                  i.   Extraordinary and Compelling Reasons for Release

            “The defendant has the burden to show circumstances that meet the test for

compassionate release.” Gray v. United States, No. 15-cr-13, 2020 WL 5545124, at *1 (M.D.

Tenn. Sept. 16, 2020) (citing United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL

2411311, at *2 (M.D. Fla. June 7, 2019)). In this case, we conclude that Defendant has not met

this burden.

            Defendant argues that he should be entitled to compassionate release due to the COVID-

19 pandemic. (Dkt. No. 95.) He adds that he has family outside of the prison and has

successfully completed some self-improvement courses. 3 (Id.) However, Defendant does not

identify a medical condition that may make him eligible for compassionate release. Instead,

Defendant seemingly bases his motion on the fact that the coronavirus pandemic is occurring, he



3
  In the request for compassionate release that Defendant submitted to the Warden, he also
claims that he would have received a different sentence if he had been sentenced before the
“Mathis case.” (Response at Ex. 1, 2.) Defendant did not raise this argument in the instant
motion, so we do not consider it. However, even if he had raised it here, his argument would fail
because he has not articulated how the decision would change his sentence.

                                        5
     Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 5 of 10 PageID #: 481
has completed self-improvement courses, and that he has children that need him. (Id.) The mere

presence of COVID-19 does not justify compassionate release. See United Sates v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) (noting that “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release”); see also United States v. Dorsey, No. 15-20336, 2020 WL 3819123, at

*4 (E.D. Mich. July 8, 2020). Further, Defendant is only 33 years old, and there is nothing in the

record that indicates that he would be especially likely to suffer serious health consequences if he

were to contract COVID-19. While it is unavoidable that some inmates become sick, there is no

evidence offered here that there is particular harm in being imprisoned in Manchester, Kentucky

due to COVID-19. There are only 9 active cases of COVID-19 in the facility at present. See

COVID-19 Coronavirus, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp

(last visited Feb. 25, 2021).

       Moreover, although admirable and important that Defendant is taking self-improvement

classes and would like to take care of his children, these generally are not extraordinary and

compelling reasons for compassionate release. See United States v. Corley, No. 3:13-cr-00097-

9, 2021 WL 11940, at *1 (M.D. Tenn. Jan. 13, 2021) (noting that extraordinary and compelling

circumstances require that the defendant is the only available caregiver); United States v.

McKenzie, No. 2:19-CR-00016-5-JRG-CRW, 2020 WL 3621231, at *2 (E.D. Tenn. July 2,

2020) (noting that the defendant’s rehabilitation cannot by itself justify compassionate release).

Because Defendant has failed to provide extraordinary and compelling reasons for

compassionate release, his request must be denied as a matter of law.




                                      6
   Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 6 of 10 PageID #: 482
                 ii.    Applicable Policy Statements

            The parties do not provide a relevant policy statement that counsels in favor of a different

result. 4

                 iii.   § 3553(a) factors

            Since Defendant has not demonstrated an extraordinary and compelling reason for

compassionate release, we need not evaluate Defendant’s motion in light of 18 U.S.C.

§ 3553(a)’s factors. However, even if he had been able to show extraordinary and compelling

reasons for compassionate release, his motion would still merit denial because the § 3553(a)

factors weigh against release. The § 3553(a) factors include:

            (1) the nature and circumstances of the offense and the history and characteristics
            of the defendant; (2) the need for the sentence imposed . . . (3) the kinds of sentences
            available; (4) the kinds of sentences and the sentencing range . . . (5) any pertinent
            policy statement issued by the Sentencing Commission . . . (6) the need to avoid
            unwarranted sentencing disparities among defendants with similar records and who
            have been found guilty of similar conduct; and (7) the need to provide restitution
            to victims of the offense.

18 U.S.C. § 3553(a).

            We considered the § 3553(a) factors when we sentenced Defendant in 2017 (Dkt. No. 96

at 14), and the same factors that led us to impose that sentence counsel against granting the

instant motion. Chief among our concerns are Defendant’s extensive criminal background,

history of drug dependency, and potential threat to the community. (Dkt. No. 96 at 9–14.)




4
  In the past, courts in this circuit have considered the policy statement set forth in § 1B1.13 to
understand which circumstances amount to “extraordinary and compelling” reasons for
compassionate release. See, e.g., Gray, 2020 WL 5545124, at *1−2. However, the 6th Circuit
recently concluded that such analysis is not necessary in cases such as ours: “In cases where
incarcerated persons file motions for compassionate release, federal judges may skip step two of
the § 3582(c)(1)(A) inquiry and have full discretion to define “extraordinary and compelling”
without consulting the policy statement § 1B1.13. Jones, 980 F.3d at 1111. Thus, we will not
consider the policy statement here.

                                       7
    Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 7 of 10 PageID #: 483
Defendant has had a long life of criminal activity and has sustained multiple felony convictions.

(Id.; Response at 13.) When Defendant was arrested, the police recovered a weapon,

ammunition, crack cocaine, and oxycodone. (Response at 13.)

             Moreover, according to BOP records, Defendant has served just under 23 months of his

131 months sentence. 5 (Supplemental Motion at Ex. 3, 3.) This is roughly 18% of his sentence.

Even if Defendant were to receive credit for time in custody dating back to fall 2014, as he

contends he should, 6 he would have served less than 60% of his sentence. (Id.) The fact that a

significant amount of time remains on Defendant’s sentence weighs against granting his motion.

See United States v. Kincaid, 805 F. App'x 394, 395-96 (6th Cir. 2020) (holding that it is

appropriate for district courts to consider the percentage of the overall sentence left to be served

when addressing compassionate release motions); United States v. Merriweather, No.3:15-cr-

00184-2, 2021 WL 195371 at *8 (M.D. Tenn. Jan. 20, 2021) (denying compassionate release on

the grounds that the Defendant had not served most of his sentence, and that created a disparity

between him and others who have been found guilty of a similar crime). Thus, the motion for

compassionate release is denied.

    II.      Motion for Correction of Jail Time

          A. Jurisdiction and Venue

             We construe Defendant’s request for correction of jail time as a 28 U.S.C. § 2241 petition

because he is challenging the execution of his sentence. See Jalili, 925 F.2d at 893; Jones, 2019



5
 The records attached to the Supplemental Motion appear to have been generated on June 19,
2020. (See Supplemental Motion at Ex. 3.) According to those records, Defendant had served 1
year, 2 months, and 19 days of his sentence as of that date. (Id. at 3.) That calculation is
consistent with an April 1, 2019 start date. Accordingly, we used the April 1, 2019 start date to
generate an updated figure.
6
    (See Supplemental Motion at 1.)

                                         8
      Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 8 of 10 PageID #: 484
WL 2743713, at *2 (E.D. Mich. June 28, 2019). Such petitions must be filed in the judicial

district where the defendant is confined under the immediate custodian rule. See Roman, 340

F.3d at 318−19; Jones, 2019 WL 2743713, at *2. Defendant is incarcerated in Manchester,

Kentucky, so he should have filed his petition in the Eastern District of Kentucky. Since the

petition was not filed in the proper venue, we do not have jurisdiction to grant Defendant the

relief that he seeks. See Roman, 340 F.3d at 318−19.

   B. Exhaustion of Administrative Remedies

       Even if this were the correct venue to file this claim, Defendant’s claim would still be

subject to dismissal because Defendant has not shown that he has exhausted all of his

administrative remedies. Exhaustion of administrative remedies is a prerequisite to seeking

judicial review of the BOP's calculation of sentencing credit. See United States v. Wilson, 503

U.S. 329, 335 112 S. Ct. 1351, 1355 (1992); Luedtke, 704 F.3d at 466. The record shows no

evidence that Defendant has undergone any efforts to remedy his sentence through the proper

administrative channels. Because Defendant has not exhausted his administrative remedies, the

motion is denied.

                                         CONCLUSION

       We deny both the motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) and

the motion for a correction of jail time under 28 U.S.C. § 2241. Defendant may refile his motion

for a correction of jail time in the proper venue once he has exhausted his administrative

remedies. It is so ordered.




                                      9
   Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 9 of 10 PageID #: 485
                                         ______________________________
                                               Honorable Marvin E. Aspen
                                               United States District Judge
Dated: March 1, 2021




                                     10
  Case 3:14-cr-00161 Document 104 Filed 03/02/21 Page 10 of 10 PageID #: 486
